DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 01/14/2022. Claims 1-20 are currently pending in the application. Claims 5 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/23/2021. Claims 1-4, 6-11 and 13-20 readable on the elected species I, as indicated by the Applicant, are considered. An action follows below:
Response to Arguments
In response to the rejections under 35 U.S.C. 102 and 103 of claims 1-4, 6-11 and 13-20 in the previous Office action dated 10/14/2021, Applicant amends all independent claims to include new limitations and provides on page 7 of the amendment an argument which has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the below new ground of rejection.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

FIRST SET OF REJECTIONS:
Claims 9 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Longo et al. (US 2019/0004603 A1; hereinafter Longo.)
As per claim 9, Longo discloses an electronic device (see at least ¶¶ 1, 4, 15, disclosing an electronic device including a wearable computing/electronic device, a smart phone, a tablet computer, and others) comprising: 
an enclosure (see at least Fig. 3; ¶ 26: last 9 lines, disclosing a housing 202 of a computing device;) 
a touch-sensitive display positioned at least partially within the enclosure (see at least ¶ 29:6-8; ¶ 31:6-11; ¶ 36:last 6 lines, disclosing a touch display positioned at least partially within the housing/ enclosure of the aforementioned electronic device;)
see at least Fig. 3, disclosing a contact member [302/108];) 
an actuation member comprising a shape-memory alloy and positioned within the enclosure, the actuation member is attached to a first side of the contact member, configured to change from a first shape to a second shape in response to an electrical signal (see at least Figs. 1, 3; ¶¶ 17, 27, disclosing an actuation member comprising a right shape-memory alloy [106] and positioned within the enclosure [202], the actuation member is attached to a first/right side of the contact member [302/108], configured to change from a first/uncontracted shape to a second/contracted shape in response to an electrical signal;) 
a restoration mechanism that is attached to a second side of the contact member opposite the first side, coupled to the actuation member and configured to restore the actuation member from the second shape to the first shape (see at least Figs. 1, 3; ¶¶ 17, 27, disclosing a restoration mechanism, comprising spring(s) [110] and a left SMA [106], that is attached to a second side of the contact member opposite the first side, coupled to the actuation member and configured to restore the actuation member from the second/contracted shape to the first/uncontracted shape;) and 
a processing unit operably coupled to the actuation member and configured to cause the electrical signal to be applied to the actuation member (see at least Figs. 1, 3; ¶¶ 17, 27, disclosing a processing unit comprising elements [101, 116, 104, 106, 120] and operably coupled to the actuation member and configured to cause the electrical signal to be applied to the actuation member,) wherein: 
changing the actuation member from the first shape to the second shape produces a first portion of a haptic output along an external surface of the enclosure (see at least Fig. 3; ¶¶ 26-28;) and 
restoring the actuation member from the second shape to the first shape produces a second portion of the haptic output along the external surface of the enclosure (see at least Fig. 3; ¶¶ 26-28.)

As per claim 14, Longo discloses wherein: the actuation member is a first actuation member; the shape-memory alloy is a first shape-memory alloy; and the restoration mechanism comprises a second actuation member formed from a second shape-memory alloy (see the discussion in the rejection of claim 9; or see at least Fig. 3, disclosing an actuation member comprising a right SMA [106] and the restoration mechanism comprising the left SMA [106].)
As per claim 15, Longo discloses wherein the restoration mechanism comprises a spring (see the discussion in the rejection of claim 9; or see at least Fig. 3, disclosing the restoration mechanism comprising the spring [110].)

As per claim 16, Longo discloses a method for producing a haptic output using an actuation member that is attached to a first side of a contact member and comprises a shape-memory alloy (see at least Figs. 1, 3, 4, disclosing a method for producing a haptic output using a right actuation member[106] that is attached to a first side of a contact member [302/108] and comprises a shape-memory alloy [SMA],) the method comprising: 
detecting an input at an electronic device using a processing unit of the electronic device (see at least ¶¶ 1, 4, 15, disclosing an electronic device including a wearable computing device, a smart phone, a tablet computer, and others; see Figs. 1, 3, 4; ¶¶ 15, 31, disclosing, at an action 402, detecting occurrence of an event for corresponding haptic feedback, as an input at an electronic device using a processing unit [101, 116, 104, 106, 120] of the electronic device;)
in response to the input, producing an output signal (see at least an action 408 of Fig. 4; ¶¶ 16-18, 34, disclosing in response to the input [[the detect event]], producing an output signal to the actuator [104];)
in response to the output signal, applying an electrical current to the actuation member thereby causing the actuation member to contract, move the contact member to a first position and produce a first portion of the haptic output (see Figs. 1, 3, 4; ¶¶ 16-18, 27-28, disclosing, in response to the output signal, the actuator [104] applying an electrical current to the actuation member thereby causing the actuation member to contract, move the contact member to a first position and produce a first portion of the haptic output;) and 
elongating the actuation member using a restoration mechanism attached to a second side of the contact member opposite the first side, thereby producing a second portion of the haptic output and moving the contact member to a second position (see Figs. 1, 3, 4; ¶¶ 16-18, 27-28, disclosing the actuation member elongated by using a restoration mechanism comprising spring(s) [110] and a left SMA [106] and attached to a second/right side of the contact member [302/108] opposite the first side, thereby producing a second portion of the haptic output and moving the contact member to a second position.)

As per claim 17, Longo discloses wherein elongating the actuation member of the electronic device comprises applying a tensile force to the actuation member using the restoration mechanism (see at least Fig. 3; ¶ 27, disclosing wherein elongating the actuation member [[the right SMA 106]] of the electronic device comprises applying a tensile force to the actuation member [[the right SMA 106]] using the restoration mechanism the actuation member elongated by using spring(s) [110] and the left SMA [106] of the restoration mechanism.)
As per claim 18, Longo discloses wherein: the electrical current is a first electrical current; and the method further comprises, after the actuation member is elongated, contracting the actuation member by applying a second electrical current to the actuation member to produce a third portion of the haptic output (see the rejection of claim 16 for another detected event at ¶ 31.)
As per claim 19, Longo discloses wherein the method further comprises displaying a graphical output using a touch- sensitive display; and detecting the input comprises detecting a touch input along the touch-sensitive display (see at least ¶ 31, disclosing the method further comprises displaying a graphical output using a touch display; and detecting the input comprises detecting a movement of a pen, as a touch input, along the touch display and/or a touch input for activating an area of the touch display.)

Claims 1-4, 6, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Longo in view of Baranski et al. (US 2016/0255944 A1; hereinafter Baranski.)
As per claim 1, Longo discloses an electronic device (see at least ¶¶ 1, 4, 15, disclosing an electronic device including a wearable computing/electronic device, a smart phone, a tablet computer, and others) comprising: 
an enclosure (see at least Fig. 3; ¶ 26: last 9 lines, disclosing a housing 202 of a computing device;) 
a touch-sensitive display positioned at least partially within the enclosure (see at least ¶ 29:6-8; ¶ 31:6-11; ¶ 36:last 6 lines, disclosing a touch display positioned at least partially within the housing/ enclosure of the aforementioned electronic device;)
see at least Figs. 1, 3; ¶¶ 17, 27, disclosing a processing unit comprising elements [101, 116, 104, 106, 120] and operably coupled to the touch display and controlling all functions/operations of the electronic device including activating an area of the touch display, notifying an incoming call or message, and etc.;) and 
a haptic device positioned at least partially within the enclosure and configured to provide a haptic output along an external surface of the enclosure (see at least Fig. 3; ¶ 26, disclosing and a haptic device comprising elements [104, 106, 110, 120] and positioned at least partially within the enclosure [202] and configured to provide a haptic output along an external surface of the enclosure,) the haptic device comprising: 
 	a contact member (see at least Fig. 3, disclosing a contact member [302/108];)  
 	an actuation member that is attached to a first side of the contact member, formed from a shape-memory alloy material and configured to contract in response to a signal generated by the processing unit and produce at least a portion of the haptic output (see at least Figs. 1, 3; ¶¶ 17, 27, disclosing an actuation member comprising a right shape-memory alloy [SMA 106], attached to a first/right side of the contact member [302/108], and configured to contract in response to a signal generated by the processing unit and produce at least a portion of the haptic output;) and 
 	a restoration mechanism that is attached to a second side of the contact member opposite the first side, coupled to the actuation member and configured to elongate the actuation member after a contraction of the actuation member (see at least Figs. 1, 3; ¶¶ 17, 27, disclosing a restoration mechanism, comprising spring(s) [110] and a left SMA [106], that is attached to a second side of the contact member opposite the first side, coupled to the actuation member and configured to elongate the actuation member after a contraction of the actuation member.) 

Accordingly, Longo discloses all limitations of this claim except that Longa discloses the wearable electronic/computing device (see the discussion in the rejection of claim 9,) instead of an electronic watch, as claimed.

see Baranski ¶ 2,) Baranski discloses the wearable electronic device including an electronic watch (see at least Figs. 1A, 3A, 13, 15; ¶ [0071], disclosing a smart/electronic watch) comprising: 
an enclosure (see at least Fig. 1A; ¶ [0107]: last 4 lines, disclosing an enclosure comprising a housing 104 and a protective cover glass;) 
a touch-sensitive display positioned at least partially within the enclosure (see at least ¶ [01006], disclosing a multi-touch sensing touchscreen LCD/OLED;) 
a processing unit operably coupled to the touch-sensitive display (see Fig. 3A; ¶ [0168], disclosing a processing unit comprising at least elements [306, 324] and operably coupled to the touch-sensitive display [312, 316];) and 
a haptic device positioned at least partially within the enclosure and configured to provide a haptic output along an external surface of the enclosure (see at least Fig. 13 and ¶ [0239] and/or Fig. 15 and  ¶ [0253]; ¶ [0244]: last 5 lines, disclosing a haptic device comprising at least one or more actuators [1306/1506] and a spring and positioned at least partially within the housing of the enclosure and configured to provide a haptic output along an extendable/ deformable housing portion having an external surface being at least a part of an external surface of the enclosure; also see any of ¶ [0221]:7-8, ¶ [0026]:1-6, ¶ [0231], ¶ [0236]; ¶ [0241]; ¶ [0255], disclosing both the tensioner and actuators positioned in the housing,) the haptic device comprising:
	a contact member (see the above discussion regarding to the enclosure comprising the protective glass cover defining at least a part of a front external surface of the enclosure and the extendable/ deformable housing portion as a contact member defining at least a part of a rear external surface of the enclosure; see Fig. 13 and ¶ 242 or Fig. 15 and ¶ 256 if necessary;) 
 	an actuation member formed from a shape-memory alloy material and configured to contract in response to a signal generated by the processing unit and produce at least a portion of the haptic output (see the above discussion regarding to actuator(s) of the haptic device, wherein one of actuator(s) corresponds to the claimed actuation member; further see ¶ [0243]:1-4; ¶ [0183], disclosing the actuator formed from a shape-memory alloy material and configured to contract in response to a signal generated by the tensioner of the processing unit; see ¶ [0242], ¶ [0256];) and 
see the above discussion regarding to a spring and actuators of the haptic device, wherein the claimed restoration mechanism comprising at least a spring and another actuator; further see ¶ [0244]: last 5 lines, disclosing the spring coupled to the actuation member and configured to elongate the actuation member after a contraction of the actuation member.)

Longo, as discussed above, discloses the wearable electronic device, but is silent to an electronic watch, as claimed. Baranski, as discussed above, discloses the wearable electronic device including the electronic watch comprising the haptic device being well-known before the invention of the Longo reference. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to remedy for the deficiency of the Longo reference by including the electronic watch in the list of the wearable electronic devices, in view of the teaching in the Baranski, to expand the haptic feedback mechanism in the electronic watch application.

As per claim 2, Longo further discloses wherein: 
the actuation member is a first actuation member formed from a first shape-memory alloy material (see the discussion in the rejection of claim 1;) 
the signal is a first signal (see the discussion in the rejection of claim 1;) 
the restoration mechanism comprises a second actuation member formed from a second shape-memory alloy material (see the discussion in the rejection of claim 1;) and 
the second actuation member is configured to contract in response to a second signal generated by the processing unit (see the discussion in the rejection of claim 1; or see at least Figs. 1, 3; ¶¶ 17, 27, disclosing the second/left SMA [106] and configured to contract in response to a second signal generated by the processing unit.)

As per claim 3, the above modified Longo in view of Baranski obviously renders wherein: 
the enclosure comprises a cover defining at least a part of a front external surface of the enclosure and the contact member defines at least a part of a rear external surface of the see Baranski teaching in the discussion in the rejection of claim 1 regarding to the enclosure comprising the protective glass cover defining at least a part of a front external surface of the enclosure and the extendable/ deformable housing portion as a contact member defining at least a part of a rear external surface of the enclosure; see Baranski Fig. 13 and ¶ 242 or Fig. 15 and ¶ 256 if necessary;) 
a graphical output of the touch-sensitive display is visible along the front external surface (see Baranski at least Fig. 1A, disclosing a graphical output 110 of the touch-sensitive display being visible along the front external surface;) 
the rear external surface is configured to contact a body part of a user (see Baranski at least Fig. 1A, disclosing the rear external surface configured to contact a wrist of a user;) and 
the haptic device is configured to produce the haptic output along the rear external surface by moving the contact member relative to the cover (see Baranski teaching in the discussion in the rejection of claim 1; or see Baranski at least Fig. 13 and ¶ 242 or Fig. 15 and ¶ 256.)

As per claim 4, the above modified Longo in view of Baranski obviously renders the haptic output coordinated with a change in the graphical output (see Baranski at least Fig. 1A; ¶¶ [0071]-[0072], [0092]-[0094] and [0126], disclosing the haptic output coordinated with a change in the graphical output when the watch is switched between the fitness/health tracking mode, in which the collected health-related data being displayed, and non-fitness mode, in which the time is displayed.) 
As per claim 6, the above modified Longo in view of Baranski obviously renders the haptic device configured to translate the contact member along either: a path that is parallel to the front external surface; or a path that is perpendicular to the front external surface (see Longo at least Fig. 3, disclosing the haptic device configured to translate the contact member [302/108] along a path that is parallel to the front external surface; also see Baranski at least Fig. 13 or 15, disclosing the haptic device configured to translate the contact member along a path that is perpendicular to the front external surface; also see at least Fig. 5A, 16, 17, disclosing the haptic device configured to translate the contact member along a path that is parallel to the front external surface.)
see the discussion in the rejection of claim 1; or see at least Figs. 1, 3; ¶¶ 17, 27, disclosing the first/right actuation member [SMA 106] configured to produce a first portion of the haptic output and the restoration mechanism including a second actuation member [the right SMA 106]  that is configured to produce a second portion of the haptic output in response to a second signal.)
As per claim 10, the Longo electronic device modified in view of Baranski as discussed in the rejection of claim 1 obviously renders the electronic device being the electronic watch, wherein the enclosure comprising: a cover positioned over the display (see Baranski ¶ 106: last 4 lines, disclosing the enclosure comprising the protective glass cover positioned over the display;) a housing member defining an opening (see Baranski at least Fig. 1A; ¶ 107: last 4 lines, disclosing the enclosure comprising a housing member [104] and a protective cover glass; further see Baranski Fig. 3A; ¶ 110, disclosing the housing 104 defining an opening in which a processor, a memory, a power supply, and more disposed therein;) and a rear cover positioned in the opening and coupled to the actuation member (see Baranski at least Fig. 13, 15; ¶ [0242]; ¶ [0254], disclosing a rear cover positioned in the opening and coupled to the actuation member,) wherein the contact member defines the rear cover (see Baranski Fig. 13 and ¶ 242 or Fig. 15 and ¶ 256, disclosing the extendable/ deformable housing portion as a contact member defining the rear external surface or the rear cover of the enclosure;) and wherein the actuation member causes the rear cover to move relative to at least one of the cover or the housing member to produce the first portion of the haptic output (see Baranski at least Fig. 13, 15; ¶ [0242]; ¶ [0256], disclosing the actuation member [1306/1506] causing the rear cover to move relative to at least one of the cover or the housing member to produce the first portion of the haptic output.)
As per claim 11, the modified Longo in view of Baranski obviously renders wherein: changing the actuation member from the first shape to the second shape causes the rear cover to move in a first direction; and restoring the actuation member from the second shape to the first shape causes the rear cover to move in a second direction that is opposite to the first direction (see Longo at least Fig. 3; ¶¶ 16-18, 27, disclosing changing the right SMA [106] from the first shape to the second shape causes the contact member [320] to move in a first direction; and restoring the actuation member from the second shape to the first shape causes the contact member to move in a second direction that is opposite to the first direction; further see Baranski Fig. 13 and ¶ 242 or Fig. 15 and ¶ 256, disclosing the extendable/ deformable housing portion as a contact member defining the rear external surface or the rear cover of the enclosure.)

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Longo in view of Baranski, and further in view of Rothkopf (US 2016/0058375 A1.)
As per claim 7, the above modified Longo in view of Baranski, as discussed in the rejection of claim 1, obviously renders the electronic watch comprising rotary input devices (314) (see Baranski at least Fig. 3A,) but is silent to the rotary input devices comprising a crown that is configured to receive a rotational input and the haptic output provided in response to the rotational input.
However, in the same field of endeavor, Rothkopf discloses an electronic watch (see at least Fig. 6, disclosing an electronic watch 100) comprising a crown that is configured to receive a rotational input (see at least Fig. 6; ¶ [0019]:4-5, disclosing a crown 642 configured to receive a rotational input) and the haptic output provided in response to the rotational input, thereby providing distinct feedback to a user (see at least ¶ [0085], ¶ [0099], disclosing the haptic output provided in response to the rotational input from the crown.)
The above modified Longo in view of Baranski, as discussed above, discloses rotary input devices, but is silent to the rotary input devices comprising a crown that is configured to receive a rotational input and the haptic output provided in response to the rotational input. Rothkopf remedies for the above deficiencies of Baranski by teaching the electronic watch comprising a crown configured to receive a rotational input and the haptic output provided in response to the rotational input, thereby providing distinct feedback to a user. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the electronic watch of Longo in view of Baranski to include a crown and the haptic output provided in response to the rotational input, in view of the teaching in the Rothkopf reference, to improve the above modified electronic watch of the Longo reference for the predictable result of providing distinct feedback associated with the rotation input of the crown to a user.

As per claim 13, the above modified Longo in view of Baranski, as discussed in the rejection of claim 10, obviously renders the electronic watch comprising the rear cover (see Baranski at least Fig. 1A, 13, 15, disclosing the bottom portion of the housing 104 as the rear cover in contact with the user’s wrist;) and an optical biometric sensor, such as PPG sensor, coupled to the bottom surface of the housing, i.e., the bottom surface of the rear cover (see Baranski at least ¶ 245) for detecting or determining a user’s heart rate, blood oxygenation, and health/biometric  data displayed on the display as biometric feedback to the user (see Baranski at least ¶¶ 125-126;) and a haptic device in response to the user’s input or other input to provide haptic output/feedback to a user (see Longo at least ¶ 31; also see Baranski at least ¶¶ 89-95.) The above modified Longo in view of Baranski is silent to “the rear cover comprising an electrode for determining an electrocardiogram and the haptic output provided in response to determining the electrocardiogram,” as present claimed.
	However, in the same field of endeavor, Rothkopf discloses an electronic watch (see at least Fig. 6, disclosing an electronic watch 100) comprising: biosensors including optical biometric sensor(s), such as PPG sensor, comprising elements [1611-1614] coupled to the rear cover and measuring various health data for computing health metrics including at least a heart rate, a respiration, blood oxygenation, and more (see at least Fig. 16; ¶ 62; ¶ 193; ¶ 201) and an electrical biosensor measuring electrocardiographic (ECG) characteristics and other electrical properties of the user body (see at least ¶ 62;) a rear cover comprising electrodes of the electrical biosensor sensor for determining an electrocardiogram (see at least Fig. 16; ¶ 196, ¶ 198, disclosing a rear portion of the housing, as a rear cover, comprising the electrical sensor including electrodes [1601/1602/1603/1604] for determining an electrocardiogram;) and a haptic device (112; Fig. 2) producing haptic output (312; Fig. 3) in response to the biosensor operations [[including a determination of the electrocardiogram, as discussed above]] to provide a notification, an alert, and others (see at least ¶ 99.) 
The above modified Longo in view of Baranski, as discussed above, obviously renders the electronic watch comprising the rear cover; the optical biometric sensor, such as PPG sensor, coupled to the bottom surface of the housing, i.e., the bottom surface of the rear cover for detecting or determining a user’s heart rate, blood oxygenation, and health/biometric data displayed on the display as biometric feedback to the user; and the haptic device in response to the rear cover comprising an electrode for determining an electrocardiogram and the haptic output provided in response to determining the electrocardiogram,” as present claimed. Rothkopf, as discussed above, discloses the electronic watch also comprising the rear cover and an optical biometric sensor and further comprising an electrical biosensor included in the rear cover and comprising electrodes measuring electrocardiographic (ECG) characteristics and other electrical properties of the user body for determining an electrocardiogram; and a haptic device producing haptic output in response to the biosensor operations including a determination of the electrocardiogram, to provide a notification, an alert, and others to a user. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the electronic watch of Baranski to include the electrical biosensor in the electronic watch of Baranski and modify the haptic device of the electronic watch of Baranski, in view of the teaching in the Rothkopf reference, to improve the above modified electronic watch of the Baranski reference for the predictable result of providing an electrocardiogram and a haptic output, in response to determining the electrocardiogram, as a notification or an alert to a user.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Longo in view of  Rothkopf.
	As per claim 20, Longo, as discussed in the rejection of claim 16, discloses: detecting the input and the haptic output provided in response to detecting the input, but is silent to “detecting the input comprises determining an electrocardiogram using one or more voltages detected using the electronic device; and the haptic output is provided in response to determining the electrocardiogram,” as claimed.
	However, in the same field of endeavor, Rothkopf discloses a related wearable electronic device (see at least Fig. 6, disclosing an electronic watch 100) comprising: an electrical biosensor measuring electrocardiographic (ECG) characteristics and other electrical properties of the user body (see at least ¶ 62) and comprising electrodes of the electrical biosensor, in the rear cover, detecting the input to the electrodes [1601-1604] for determining an electrocardiogram (see at least Fig. 16; ¶ 196, ¶ 198;) and a haptic device (112; Fig. 2) producing haptic output (312; Fig. 3) in response to the biosensor operations [[including a determination of the electrocardiogram in response to detecting input, as discussed above]] to provide a notification, an alert, and others (see at least ¶ 99.) 
	Longo, as discussed above, discloses detecting the input and the haptic output provided in response to detecting the input, but is silent to “detecting the input comprises determining an electrocardiogram using one or more voltages detected using the electronic device; and the haptic output is provided in response to determining the electrocardiogram,” as claimed. Rothkopf, as discussed above, discloses the electronic device comprising the electrical biosensor detecting the input to the electrodes for determining an electrocardiogram based on the detected input and the haptic device producing haptic output in response to the determination of the electrocardiogram to provide a notification, an alert, and others. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the electronic watch of Baranski to include the electrical biosensor in the electronic device of Longo and modify the haptic device of the electronic device of Longo, in view of the teaching in the Rothkopf reference, to improve the above modified electronic device and the associated method of the Longo reference for the predictable result of measuring electrocardiographic (ECG) characteristics and other electrical properties of the user body and providing a haptic output, in response to determining the electrocardiogram, as a notification or an alert to a user. Accordingly, the above modified Longo in view of Rothkopf obviously renders all limitations of this claim.












SECOND SET OF REJECTIONS:
Claims 1-4, 6, 8-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baranski et al. (US 2016/0255944 A1; hereinafter Baranski) in view of Longo et al. (US 2019/0004603 A1; hereinafter Longo.)
As per claim 1, Baranski discloses an electronic watch (see at least Figs. 1A, 3A, 13, 15; ¶ [0071], disclosing a smart/electronic watch) comprising: 
an enclosure (see at least Fig. 1A; ¶ [0107]: last 4 lines, disclosing an enclosure comprising a housing 104 and a protective cover glass;) 
a touch-sensitive display positioned at least partially within the enclosure (see at least ¶ [01006], disclosing a multi-touch sensing touchscreen LCD/OLED;) 
a processing unit operably coupled to the touch-sensitive display (see Fig. 3A; ¶ [0168], disclosing a processing unit comprising at least elements [306, 324] and operably coupled to the touch-sensitive display [312, 316];) and 
a haptic device positioned at least partially within the enclosure and configured to provide a haptic output along an external surface of the enclosure (see at least Fig. 13 and ¶ [0239] and/or Fig. 15 and  ¶ [0253]; ¶ [0244]: last 5 lines, disclosing a haptic device comprising at least one or more actuators [1306/1506] and a spring and positioned at least partially within the housing of the enclosure and configured to provide a haptic output along an extendable/ deformable housing portion having an external surface being at least a part of an external surface of the enclosure; also see any of ¶ [0221]:7-8, ¶ [0026]:1-6, ¶ [0231], ¶ [0236]; ¶ [0241]; ¶ [0255], disclosing both the tensioner and actuators positioned in the housing,) the haptic device comprising:
 	a contact member (see at least Fig. 13 and ¶ [0242], discussing the extendable/ deformable housing portion, as a contact member, defining at least a part of a rear external surface of the enclosure; also see Fig. 15 and ¶ [0256] if necessary;) 
 	an actuation member formed from a shape-memory alloy material and configured to contract in response to a signal generated by the processing unit and produce at least a portion of the haptic output (see the above discussion regarding to actuator(s) of the haptic device, wherein one of actuator(s) corresponds to the claimed actuation member; further see ¶ [0243]:1-4; ¶ [0183], disclosing the actuator formed from a shape-memory alloy material and configured to contract in response to a signal generated by the tensioner of the processing unit; see ¶ [0242], ¶ [0256];) and 
 	a restoration mechanism coupled to the actuation member and configured to elongate the actuation member after a contraction of the actuation member (see the above discussion regarding to a spring and actuators of the haptic device, wherein the claimed restoration mechanism comprising at least a spring and another actuator; further see ¶ [0244]: last 5 lines, disclosing the spring coupled to the actuation member and configured to elongate the actuation member after a contraction of the actuation member.)
Accordingly, Baranski discloses all limitations of this claim except that Baranski does not explicitly disclose “the actuation member attached to a first side of the contact member and the restoration mechanism attached to a second side of the contact member opposite the first side,” as claimed.

However, in the same field of endeavor, Longo discloses a related wearable electronic device (see at least ¶¶ 1, 4, 15, disclosing an electronic device including a wearable computing/electronic device) comprising: 
an enclosure (see at least Fig. 3; ¶ 26: last 9 lines, disclosing a housing 202 of a computing device;) 
a touch-sensitive display positioned at least partially within the enclosure (see at least ¶ 29:6-8; ¶ 31:6-11; ¶ 36:last 6 lines, disclosing a touch display positioned at least partially within the housing/ enclosure of the aforementioned electronic device;)
a processing unit operably coupled to the touch-sensitive display (see at least Figs. 1, 3; ¶¶ 17, 27, disclosing a processing unit comprising elements [101, 116, 104, 106, 120] and operably coupled to the touch display and controlling all functions/operations of the electronic device including activating an area of the touch display, notifying an incoming call or message, and etc.;) and 
a haptic device positioned at least partially within the enclosure and configured to provide a haptic output along an external surface of the enclosure (see at least Fig. 3; ¶ 26, disclosing and a haptic device comprising elements [104, 106, 110, 120] and positioned at least partially within the enclosure [202] and configured to provide a haptic output along an external surface of the enclosure,) the haptic device comprising: 
see at least Fig. 3, disclosing a contact member [302/108];)  
 	an actuation member that is attached to a first side of the contact member, formed from a shape-memory alloy material and configured to contract in response to a signal generated by the processing unit and produce at least a portion of the haptic output (see at least Figs. 1, 3; ¶¶ 17, 27, disclosing an actuation member comprising a right shape-memory alloy [SMA 106], attached to a first/right side of the contact member [302/108], and configured to contract in response to a signal generated by the processing unit and produce at least a portion of the haptic output;) and 
 	a restoration mechanism that is attached to a second side of the contact member opposite the first side, coupled to the actuation member and configured to elongate the actuation member after a contraction of the actuation member (see at least Figs. 1, 3; ¶¶ 17, 27, disclosing a restoration mechanism, comprising spring(s) [110] and a left SMA [106], that is attached to a second side of the contact member opposite the first side, coupled to the actuation member and configured to elongate the actuation member after a contraction of the actuation member.) 

Baranski, as discussed above, discloses the actuation member formed from a shape-memory alloy material and configured to contract in response to a signal generated by the processing unit and produce at least a portion of the haptic output and the restoration mechanism coupled to the actuation member and configured to elongate the actuation member after a contraction of the actuation member, but is silent to “the actuation member attached to a first side of the contact member and the restoration mechanism attached to a second side of the contact member opposite the first side,” as claimed. Longo, as discussed above, discloses the haptic feedback mechanism comprising the actuation member that is attached to a first side of the contact member, formed from a shape-memory alloy material and configured to contract in response to a signal generated by the processing unit and produce at least a portion of the haptic output and the restoration mechanism that is attached to a second side of the contact member opposite the first side, coupled to the actuation member and configured to elongate the actuation member after a contraction of the actuation member, to achieve a modulation of contracting and loosening of the SMA material to cause a vibration of the mass to provide a haptic feedback to a user (see at least ¶¶ 3-5.) Thus, it would have been obvious to one of 

As per claim 2, the above modified Baranski obviously renders wherein: 
the actuation member is a first actuation member formed from a first shape-memory alloy material (see the discussion in the rejection of claim 1;) 
the signal is a first signal (see the discussion in the rejection of claim 1;) 
the restoration mechanism comprises a second actuation member formed from a second shape-memory alloy material (see the discussion in the rejection of claim 1 regarding to the restoration mechanism comprising another actuator as a second actuation member formed from a second shape-memory alloy material;) and 
the second actuation member is configured to contract in response to a second signal generated by the processing unit (see the discussion in the rejection of claim 1; or see Baranski at least ¶¶ 183, 242, 243:1-4; 256, disclosing the [second] actuator formed from a shape-memory alloy material and configured to contract in response to a [second] signal generated by the tensioner of the processing unit; see Longo at least Figs. 1, 3; ¶¶ 17, 27, disclosing the second/left SMA [106] and configured to contract in response to a second signal generated by the processing unit.)

As per claim 3, Baranski further discloses wherein: 
the enclosure comprises a cover defining at least a part of a front external surface of the enclosure and a contact member defining at least a part of a rear external surface of the enclosure (see the discussion in the rejection of claim 1 regarding to the enclosure comprising the protective glass cover defining at least a part of a front external surface of the enclosure and the extendable/ deformable housing portion as a contact member defining at least a part of a rear external surface of the enclosure; see Fig. 13 and ¶ [0242] or Fig. 15 and ¶ [0256] if necessary;) 
a graphical output of the touch-sensitive display is visible along the front external surface (see at least Fig. 1A, disclosing a graphical output 110 of the touch-sensitive display being visible along the front external surface;) 
the rear external surface is configured to contact a body part of a user (see at least Fig. 1A, disclosing the rear external surface configured to contact a wrist of a user;) and 
the haptic device is configured to produce the haptic output along the rear external surface by moving the contact member relative to the cover (see the discussion in the rejection of claim 1; or see at least Fig. 13 and ¶ [0242] or Fig. 15 and ¶ [0256].)

As per claim 4, Baranski further discloses the haptic output coordinated with a change in the graphical output (see at least Fig. 1A; ¶¶ 71, 72, 92-94, 126, disclosing the haptic output being either in the tightening mode or loosening mode and coordinated with a change in the graphical output when the watch is switched between the fitness/health tracking mode, in which the collected health-related data being displayed, and non-fitness mode, in which the time is displayed.) 
As per claim 6, the above modified Baranski obviously renders the haptic device configured to translate the contact member along either: a path that is parallel to the front external surface; or a path that is perpendicular to the front external surface (see Longo at least Fig. 3, disclosing the haptic device configured to translate the contact member [302/108] along a path that is parallel to the front external surface; also see Baranski at least Fig. 13 or 15, disclosing the haptic device configured to translate the contact member along a path that is perpendicular to the front external surface; also see at least Fig. 5A, 16, 17, disclosing the haptic device configured to translate the contact member along a path that is parallel to the front external surface.)
As per claim 8, see the discussion in the rejection of claim 2 for similar limitations. Furthermore, the above modified Baranski obviously renders the first actuation member configured to produce a first portion of the haptic output and the restoration mechanism including a second actuation member that is configured to produce a second portion of the haptic output in response to a second signal (see the discussion in the rejection of claim 1; or see Longo at least Figs. 1, 3; ¶¶ 17, 27, disclosing the first/right actuation member [SMA 106] configured to produce a first portion of the haptic output and the restoration mechanism including a second actuation member [the right SMA 106]  that is configured to produce a second portion of the haptic output in response to a second signal.)
As per claim 9, see the discussion in the rejection of claims 1, 2 and 8 for similar limitations. The above modified Baranski in view of Longo obviously renders the actuation member configured to change from a first shape to a second shape in response to an electrical signal (see Longo at least Figs. 1, 3; ¶¶ 17, 27, disclosing an actuation member comprising a right shape-memory alloy [106] and positioned within the enclosure [202], the actuation member is attached to a first/right side of the contact member [302/108], configured to change from a first/uncontracted shape to a second/contracted shape in response to an electrical signal;) the restoration mechanism configured to restore the actuation member from the second shape to the first shape (see Longo at least Figs. 1, 3; ¶¶ 17, 27, disclosing a restoration mechanism, comprising spring(s) [110] and a left SMA [106], that is attached to a second side of the contact member opposite the first side, coupled to the actuation member and configured to restore the actuation member from the second/contracted shape to the first/uncontracted shape;) and the processing unit operably coupled to the actuation member and configured to cause the electrical signal to be applied to the actuation member (see Longo at least Figs. 1, 3; ¶¶ 17, 27, disclosing a processing unit comprising elements [101, 116, 104, 106, 120] and operably coupled to the actuation member and configured to cause the electrical signal to be applied to the actuation member,) wherein: changing the actuation member from the first shape to the second shape produces a first portion of a haptic output along an external surface of the enclosure (see Longo at least Fig. 3; ¶¶ 26-28;) and restoring the actuation member from the second shape to the first shape produces a second portion of the haptic output along the external surface of the enclosure (see Longo at least Fig. 3; ¶¶ 26-28.)
As per claim 10, Baranski discloses the enclosure comprising: a cover positioned over the display (see ¶ [0106]: last 4 lines, disclosing the enclosure comprising the protective glass cover positioned over the display;) a housing member defining an opening (see at least Fig. 1A; ¶ [0107]: last 4 lines, disclosing the enclosure comprising a housing 104 and a protective cover glass; further see Fig. 3A; ¶ [0110], disclosing the housing 104 defining an opening in which a processor, a memory, a power supply, and more disposed therein;) and a rear cover positioned in see Baranski at least Fig. 13, 15; ¶ [0242]; ¶ [0254], disclosing a rear cover positioned in the opening and coupled to the actuation member,) wherein the contact member defines the rear cover (see Baranski Fig. 13 and ¶ 242 or Fig. 15 and ¶ 256, disclosing the extendable/ deformable housing portion as a contact member defining the rear external surface or the rear cover of the enclosure;) and wherein the actuation member causes the rear cover to move relative to at least one of the cover or the housing member to produce the first portion of the haptic output (see Baranski at least Fig. 13, 15; ¶ [0242]; ¶ [0256], disclosing the actuation member [1306/1506] causing the rear cover to move relative to at least one of the cover or the housing member to produce the first portion of the haptic output.)
As per claim 11, the modified Baranski in view of Longo obviously renders wherein: changing the actuation member from the first shape to the second shape causes the rear cover to move in a first direction; and restoring the actuation member from the second shape to the first shape causes the rear cover to move in a second direction that is opposite to the first direction (see Longo at least Fig. 3; ¶¶ 16-18, 27, disclosing changing the right SMA [106] from the first shape to the second shape causes the contact member [320] to move in a first direction; and restoring the actuation member from the second shape to the first shape causes the contact member to move in a second direction that is opposite to the first direction; further see Baranski Fig. 13 and ¶ 242 or Fig. 15 and ¶ 256, disclosing the extendable/ deformable housing portion as a contact member defining the rear external surface or the rear cover of the enclosure.)
As per claim 14, see the discussion in the rejection of claim 2 for similar limitations.
As per claim 15, the above modified Baranski obviously renders the restoration mechanism comprising a spring (see Longo at least Fig. 3, disclosing the restoration mechanism comprising the spring [110].)

As per claim 16, Baranski discloses a method for producing a haptic output using an actuation member comprising a shape-memory alloy (see the discussion in the rejection of claim 1,) the method comprising: 
detecting an input at an electronic device using a processing unit of the electronic device (see at least ¶¶ [0168]-[0169], disclosing a processing device 306 of the processing unit of the electronic device controlling all of the operations of the device including processing, receiving, and transmitting data or instruction; ¶ [0075]; last 7 lines, disclosing the method comprising detecting a user input to a touch screen with an instruction to adjust the fit of the electronic device; also see ¶¶ [0089]-[0095] for various inputs;)
in response to the input, producing an output signal (see at least ¶ [0095], disclosing, in response to the input, producing an output signal to actuate a tensioner;) 
in response to the output signal, applying an electrical current to the actuation member thereby causing the actuation member to contract, move the contact member to a first position, and produce a first portion of the haptic output (see at least Figs. 1A, 13, 15; ¶ [0107]: last 4 lines, ¶ 242, ¶ 256, disclosing an enclosure comprising a housing [104] and a protective cover glass defining at least a part of a front external surface of the enclosure and the extendable/ deformable housing portion as a contact member defining at least a part of a rear external surface of the enclosure; see at least ¶¶ 23, 242, 243:1-4, 253, 256, disclosing in response to the output signal, the tensioner applying an electrical current to the actuation member [1306/1506] thereby causing the actuation member to contract, move the contact member to a first position, and produce a first portion of the haptic output;) and 
elongating the actuation member using a restoration mechanism, thereby moving the contact member to a second position and producing a second portion of the haptic output (see at least ¶¶ 242, 244: last 5 lines, disclosing the bias spring of the restoration mechanism causing the actuation member elongated after the contraction of the actuation member, as discussed above, thereby producing a second portion of the haptic output.)
Accordingly, Baranski discloses all limitations of this claim except that Baranski does not explicitly disclose “the actuation member attached to a first side of the contact member and the restoration mechanism attached to a second side of the contact member opposite the first side,” as claimed.

However, in the same field of endeavor, Longo discloses a related wearable electronic device (see at least ¶¶ 1, 4, 15, disclosing an electronic device including a wearable computing/electronic device) and an associated method (see at least Fig. 4) for producing a haptic output using an actuation member that is attached to a first side of a contact member and comprises a shape-memory alloy (see at least Figs. 1, 3, 4, disclosing a method for producing a haptic output using a right actuation member[106] that is attached to a first side of a contact member [302/108] and comprises a shape-memory alloy [SMA],) the method comprising: 
detecting an input at an electronic device using a processing unit of the electronic device (see at least ¶¶ 1, 4, 15, disclosing an electronic device including a wearable computing device, a smart phone, a tablet computer, and others; see Figs. 1, 3, 4; ¶¶ 15, 31, disclosing, at an action 402, detecting occurrence of an event for corresponding haptic feedback, as an input at an electronic device using a processing unit [101, 116, 104, 106, 120] of the electronic device;)
in response to the input, producing an output signal (see at least an action 408 of Fig. 4; ¶¶ 16-18, 34, disclosing in response to the input [[the detect event]], producing an output signal to the actuator [104];)
in response to the output signal, applying an electrical current to the actuation member thereby causing the actuation member to contract, move the contact member to a first position and produce a first portion of the haptic output (see Figs. 1, 3, 4; ¶¶ 16-18, 27-28, disclosing, in response to the output signal, the actuator [104] applying an electrical current to the actuation member thereby causing the actuation member to contract, move the contact member to a first position and produce a first portion of the haptic output;) and 
elongating the actuation member using a restoration mechanism attached to a second side of the contact member opposite the first side, thereby moving the contact member to a second position and producing a second portion of the haptic output (see Figs. 1, 3, 4; ¶¶ 16-18, 27-28, disclosing the actuation member elongated by using a restoration mechanism comprising spring(s) [110] and a left SMA [106] and attached to a second/right side of the contact member [302/108] opposite the first side, thereby moving the contact member to a second position and producing a second portion of the haptic output.)

Baranski, as discussed above, discloses the actuation member formed from a shape-memory alloy material and configured to contract in response to a signal generated by the processing unit, move the contact member to a first position, and produce a portion of the haptic output and the restoration mechanism coupled to the actuation member and configured to elongate the actuation member after a contraction of the actuation member, thereby moving the contact member to a second position and producing a second portion of the haptic output, but is silent to “the actuation member attached to a first side of the contact member and the restoration mechanism attached to a second side of the contact member opposite the first side,” as claimed. Longo, as discussed above, discloses the haptic feedback mechanism comprising the actuation member that is attached to a first side of the contact member, formed from a shape-memory alloy material and configured to contract in response to a signal generated by the processing unit, move the contact member to a first position, and produce at least a portion of the haptic output and the restoration mechanism that is attached to a second side of the contact member opposite the first side, coupled to the actuation member, and configured to elongate the actuation member after a contraction of the actuation member, thereby moving the contact member to a second position and producing a second portion of the haptic output, so as to achieve a modulation of contracting and loosening of the SMA material to cause a vibration of the mass to provide a haptic feedback to a user (see at least ¶¶ 3-5.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the electronic watch of Baranski to utilize the haptic feedback mechanism taught by the Longo reference, to improve the above modified electronic watch of the Baranski reference for the predictable result of achieving a modulation of contracting and loosening of the SMA material to cause a vibration of the mass to provide a haptic feedback to a user. Accordingly, the above modified Baranski in view of Longo obviously renders all limitations of this claim.

As per claim 17, the above modified Baranski in view of Longo obviously renders wherein elongating the actuation member of the electronic device comprises applying a tensile force to the actuation member using the restoration mechanism (see Longo at least Fig. 3; ¶ 27, disclosing wherein elongating the actuation member [[the right SMA 106]] of the electronic device comprises applying a tensile force to the actuation member [[the right SMA 106]] using the restoration mechanism the actuation member elongated by using spring(s) [110] and the left SMA [106] of the restoration mechanism; see Baranski at least ¶ 242; ¶ 244: last 5 lines, also disclosing elongating the actuation member of the electronic device after the contraction of the actuation member comprising applying a tensile force by the bias spring of the restoration mechanism to the actuation member.)
As per claim 18, the above modified Baranski in view of Longo obviously renders wherein: the electrical current is a first electrical current; and the method further comprises, after see Baranski at least ¶ 246; ¶ 259, disclosing that the tightness of the device can respectively increase or decrease to produce a respective portion of the haptic output to achieve a design adjustment; further see Baranski ¶ 239; ¶ 253, disclosing the tensioner applying a respective electrical current to the actuator member in according to the contraction or expansion of the actuator member, thereby producing a respective portion of the haptic output; also see Longo in the rejection of claim 16 for another detected event at ¶ 31.)
As per claim 19, Baranski discloses the method further comprising displaying a graphical output using a touch-sensitive display and detecting the input comprising detecting a touch input along the touch-sensitive display (see Baranski at least Fig. 1A; ¶ 75, 89, 106, 126, disclosing a graphical output 110 displayed using a touch- sensitive display and detecting the input comprising detecting a touch input along the touch-sensitive display; also see Longo at least ¶ 31, disclosing the method further comprises displaying a graphical output using a touch display; and detecting the input comprises detecting a movement of a pen, as a touch input, along the touch display and/or a touch input for activating an area of the touch display.)

Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baranski in view of Longo and further in view of Rothkopf.
As per claim 7, Baranski further discloses the electronic watch comprising rotary input devices (314) (see Baranski at least Fig. 3A,) but is silent to the rotary input devices comprising a crown that is configured to receive a rotational input and the haptic output provided in response to the rotational input.
However, in the same field of endeavor, Rothkopf discloses an electronic watch (see at least Fig. 6, disclosing an electronic watch 100) comprising a crown that is configured to receive a rotational input (see at least Fig. 6; ¶ 19:4-5, disclosing a crown 642 configured to receive a rotational input) and the haptic output provided in response to the rotational input, thereby providing distinct feedback to a user (see at least ¶ 85, ¶ 99, disclosing the haptic output provided in response to the rotational input from the crown.)
Baranski, as discussed above, discloses rotary input devices, but is silent to the rotary input devices comprising a crown that is configured to receive a rotational input and the haptic Rothkopf remedies for the above deficiencies of Baranski by teaching the electronic watch comprising a crown configured to receive a rotational input and the haptic output provided in response to the rotational input, thereby providing distinct feedback to a user. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the electronic watch of Baranski to include a crown and the haptic output provided in response to the rotational input, in view of the teaching in the Rothkopf reference, to improve the above modified electronic watch of the Baranski reference for the predictable result of providing distinct feedback associated with the rotation input of the crown to a user.
 
As per claim 13, Baranski further discloses the electronic watch comprising the rear cover (see Baranski at least Fig. 1A, 13, 15, disclosing the bottom portion of the housing 104 as the rear cover in contact with the user’s wrist;) and an optical biometric sensor, such as PPG sensor, coupled to the bottom surface of the housing, i.e., the bottom surface of the rear cover (see at least ¶ 245) for detecting or determining a user’s heart rate, blood oxygenation, and health/biometric  data displayed on the display as biometric feedback to the user (see at least ¶¶ 125-126;) and a haptic device in response to the user’s input or other input to provide haptic output/feedback to a user (see at least ¶¶ 89-95.) Baranski is silent to “the rear cover comprising an electrode for determining an electrocardiogram and the haptic output provided in response to determining the electrocardiogram,” as present claimed.
	However, in the same field of endeavor, Rothkopf discloses an electronic watch (see at least Fig. 6, disclosing an electronic watch 100) comprising: biosensors including optical biometric sensor(s), such as PPG sensor, comprising elements [1611-1614] coupled to the rear cover and measuring various health data for computing health metrics including at least a heart rate, a respiration, blood oxygenation, and more (see at least Fig. 16; ¶ 62; ¶ 193; ¶ 201) and an electrical biosensor measuring electrocardiographic (ECG) characteristics and other electrical properties of the user body (see at least ¶ 62;) a rear cover comprising electrodes of the electrical biosensor sensor for determining an electrocardiogram (see at least Fig. 16; ¶ 196, ¶ 198, disclosing a rear portion of the housing, as a rear cover, comprising the electrical sensor including electrodes [1601-1604] for determining an electrocardiogram;) and a haptic device (112; Fig. 2) producing haptic output (312; Fig. 3) in response to the biosensor operations [[including a determination of the electrocardiogram, as discussed above]] to provide a notification, an alert, and others (see at least ¶ 99.) 
Baranski, as discussed above, discloses the electronic watch comprising the rear cover; the optical biometric sensor, such as PPG sensor, coupled to the bottom surface of the housing, i.e., the bottom surface of the rear cover for detecting or determining a user’s heart rate, blood oxygenation, and health/biometric data displayed on the display as biometric feedback to the user; and the haptic device in response to the user’s input or other input to provide haptic output/feedback to a user, but is silent to “the rear cover comprising an electrode for determining an electrocardiogram and the haptic output provided in response to determining the electrocardiogram,” as present claimed. Rothkopf, as discussed above, discloses the electronic watch also comprising the rear cover and an optical biometric sensor and further comprising an electrical biosensor included in the rear cover and comprising electrodes measuring electrocardiographic (ECG) characteristics and other electrical properties of the user body for determining an electrocardiogram; and a haptic device producing haptic output in response to the biosensor operations including a determination of the electrocardiogram, to provide a notification, an alert, and others to a user. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the electronic watch of Baranski to include the electrical biosensor in the electronic watch of Baranski and modify the haptic device of the electronic watch of Baranski, in view of the teaching in the Rothkopf reference, to improve the above modified electronic watch of the Baranski reference for the predictable result of providing an electrocardiogram and a haptic output, in response to determining the electrocardiogram, as a notification or an alert to a user.

	As per claim 20, the above modified Baranski in view of Rothkopf, as discussed in the rejection of claim 13, obviously renders: detecting the input comprising determining an electrocardiogram using the electrodes of the electrical biosensors and the haptic output provided in response to determining the electrocardiogram. Rothkopf, at least at ¶ 196 and ¶ 198] further discloses detecting the input to the electrodes [1601-1604] comprising: determining an electrocardiogram using one or more voltages from the skin of the user’s fingers of the other hand detected using the electronic device. Accordingly, the above modified Baranski in view of Longo and Rothkopf obviously renders all limitations of this claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2626